Exhibit 10.15
(ACTIVANT LOGO) [d70368d7036800.gif]



September 3, 2008
Mr. Paul H. Salsgiver
673 Varese Ct.
Pleasanton, CA 94566
Dear Paul:
On behalf of Activant Solutions Inc. (the “Company” or “Activant”), I am pleased
to extend this offer of employment to you for the position of Executive Vice
President & General Manager, Hardlines and Lumber. The salient points of this
offer are as follows :
Position: Executive Vice President and General Manager, Hardlines & Lumber
Group, reporting directly to Pervez Qureshi. Your offer of employment will be
contingent upon successful completion of the pre-employment background
investigation and completion of the requirements of the second to last paragraph
in this letter. The start date for your employment with Activant will be
September 8, 2008. The position is located at the Company’s Livermore,
California office.
Salary: Your bi-weekly salary will be $13,461.54 ($350,000 annual rate), which
will be paid to you in accordance with the Company’s regular payroll process and
subject to applicable tax and withholding. You will be eligible for an annual
merit review. This is an exempt position.
Incentive Bonus: You will be eligible to participate in the Activant Incentive
Bonus Plan (the “Bonus Plan”), commencing the first full quarter after your
start date. Your annual target incentive bonus under the Plan will be
$175,000. A payout of 60% of your target incentive bonus is guaranteed for your
first year of participation in the Bonus Plan, with the understanding that this
guaranteed bonus will be paid on a quarterly basis for each full quarter during
such year that you remain employed with the Company.
Stock Options: Effective for vesting purposes, as of your date of hire, you will
be granted 500,000 stock options under Activant’s 2006 Stock Incentive Plan,
subject to the approval of the Company’s Board of Directors and execution of the
Company’s form of stock option agreement and other required documentation.
(WEBADDRESS) [d70368d7036801.gif]



 



--------------------------------------------------------------------------------



 



     
Paul H. Salsgiver, Jr.
  September 3, 2008
Page 2
   

Executive Severance: Activant has a severance plan in place for senior
executives. We will provide you a copy of that Executive Severance Plan.
Benefits: As a full-time employee, you will be eligible to participate in the
Company’s comprehensive group medical, dental, vision, disability, deferred
compensation and life insurance programs. Health coverage becomes effective the
first day of your employment. Activant has several additional benefit programs
such as a 401(k) plan, Educational Assistance Program and a Flexible Spending
Program. Your vacation accrual will equal 20 days (160 hours) per year. Activant
reserves the right to modify or terminate any of its employee benefit plans at
any time as allowed by law.
Employment At Will: In consideration of employment, you agree to conform to the
policies of the Company. You acknowledge that employment at Activant is
“at-will”, and therefore is not for a specific term and can be terminated for
any reason, with or without cause, at any time with or without notice at the
option of Activant or the employee. Failure to comply with Company policies will
necessitate disciplinary action, which may include termination of employment.
Activant has begun a very exciting time in its corporate life. We believe we can
provide you with a challenging and rewarding career and look forward to your
joining the Activant staff and both participating in and contributing to the
success of the Company. We hope to have you as part of the Activant Team, and we
await your confirmation to our offer.
To accept this offer of employment, please sign, date, and return your signed
copy of this agreement to Skip Paterson. This offer is contingent upon your
completion and return of an Activant Job Application, and your execution of our
standard agreements regarding Employee Confidentiality, Non-disclosure,
Intellectual Property and Non-solicitation. These forms will be sent to you
separately following your acceptance of this offer. In addition, please be
advised that you must provide satisfactory proof of your identity and
eligibility to work in the United States, and complete the required I-9 Form,
within the first three (3) days of your employment with Activant or your
employment may be terminated. Please note also that this offer of employment is
contingent upon the successful completion of a background screen and reference
checks. As a condition of your employment, you agree that at all times during
your employment you shall comply with all Activant policies and workplace rules,
including any codes of conduct and any policies against unlawful harassment and
discrimination.
This offer supersedes all prior negotiations, representations, and agreements
concerning your employment with Activant, which are no longer valid or
effective. This offer is valid until September 5, 2009. If you accept this
offer, the terms and conditions set out in this agreement shall be the terms of
your employment. For your convenience, a summary of this offer of employment may
be found of the attached document.
Sincerely,

/s/ Pervez Qureshi
Pervez Qureshi
President and CEO

 



--------------------------------------------------------------------------------



 



     
Paul H. Salsgiver, Jr.
  September 3, 2008
Page 3
   

I accept your contingent offer of employment, and will commence work upon
passing the background investigation and reference checking and other
conditions. I agree to the terms as outlined in this letter.

         
/s/ Paul H Salsgiver, Jr.
 
Paul H Salsgiver, Jr.
      9/3/08

Date
 
       
Attachment
       

 



--------------------------------------------------------------------------------



 



Attachment
Activant Solutions Inc.
Attachment to Employment Offer
Paul H. Salsgiver, Jr.
Executive Vice President and General Manager
Hardlines and Lumber Group

              Compensation Component   Offer   Comment
Base Salary
  $ 350,000     Eligible for next Company merit increase (targeted for 10/2009)
 
           
Short-term Incentive (Activant Incentive Bonus Plan)
  Target of bonus $175,000   Guarantee first year bonus at 60% payout. Payable
quarterly beginning with first full quarter worked.
 
           
Long-Term Incentive (2006 Stock Incentive Plan)
  500,000 stock options   Strike price based on FMV determined by the Board as
of the Board approval date. Vest 1/5 vest after one year, and then the remaining
option shares vest on a quarterly basis over the remaining four years. Option
shares expire after ten years.
 
           
Executive Physical & Vacation
  4 Weeks Vacation and company paid Executive Physical   Eligibility at start
date.
 
           
Benefit Programs
  Medical , Dental, Vision, Life, Disability, Deferred Compensation and 401(k)
Plans    
 
           
Severance (Executive Severance Plan)
  Severance of 9 months for Qualified Terminations   Includes base + incentive
target
 
           
Contingencies
  Successful completion of a Background Screen, Job Application, standard
agreements regarding employee confidentiality, non-disclosure, intellectual
property and non- solicitation, Eligibility to Work in the U.S. (completion of
Form I-9)    
 
           
 
  Acceptable start date    

 